Citation Nr: 0829573	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-36 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
February 1947.  He died in December 2006.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for cause of the veteran's 
death.  The appellant testified at a local hearing at the RO 
before a Decision Review Officer in February 2008.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran died in December 2006 from myocardial 
infraction due to atherosclerotic heart disease.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were pneumonia, atrial 
fibrillation, and Parkinson's disease.

2.  At the time of the veteran's death, service connection 
was in effect for frozen feet rated at 30 percent disabling; 
residuals of cold injury to the bilateral lower extremities 
rated as 20 percent disabling each; cold weather injury to 
the left hip rated as 20 percent disabling; cold weather 
injury to the right hip rated as 10 percent disabling; cold 
weather injury to the bilateral knees rated as 20 percent 
disabling each; cold weather injury to the bilateral ankles 
rated as 10 percent disabling each; and cold weather injury 
to the right foot rated as 10 percent disabling; the veteran 
also was in receipt of a total disability rating based on 
individual unemployability.

3.  The competent and most probative medical evidence shows 
no relationship between the veteran's service-connected 
disabilities and the causes of death; nor does the medical 
evidence show any relationship between the death-causing 
conditions and service.  


CONCLUSION OF LAW

A service-connected disease or disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2007.  The RO provided the appellant 
with additional notice in June 2008 including the service-
connected disabilities that were in effect at the time of the 
veteran's death, pursuant to Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  While the second notice was not provided prior 
to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was not subsequently readjudicated.  However, the 
appellant through her representative demonstrated actual 
knowledge of this information during the February 2008 RO 
hearing.  The appellant's representative is presumed to have 
imparted this knowledge to the appellant.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  The appellant's 
representative specifically mentioned the service-connected 
disabilities in effect at the time of the veteran's death and 
the appellant has asserted her theory of entitlement that the 
veteran's death-causing condition was related to his service-
connected cold injuries. See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claim.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for cause of the veteran's death 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  A medical opinion was not 
provided regarding the etiology of the veteran's death-
causing conditions.  The evidence, however, shows no 
indication that the veteran's cause of death is related to 
his service.  Under these circumstances, VA's duty to assist 
doctrine does not require that the appellant be provided a 
medical opinion.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA medical 
opinion would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The appellant seeks service connection for cause of the 
veteran's death.  She contends that the veteran's service-
connected cold weather injuries substantially contributed to 
his death-causing heart condition because of the lack of 
circulation in the veteran's lower extremities.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of cardiovascular-renal disease during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions; but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).
The veteran's death certificate shows he died in December 
2006 from myocardial infraction due to atherosclerotic heart 
disease.  Other significant conditions contributing to death 
but not resulting in the underlying cause were pneumonia, 
atrial fibrillation, and Parkinson's disease.

At the time of his death, service connection was in effect 
for frozen feet rated at 30 percent disabling; residuals of 
cold injury to the bilateral lower extremities rated as 20 
percent disabling each; cold weather injury to the left hip 
rated as 20 percent disabling; cold weather injury to the 
right hip rated as 10 percent disabling; cold weather injury 
to the bilateral knees rated as 20 percent disabling each; 
cold weather injury to the bilateral ankles rated as 10 
percent disabling each; and cold weather injury to the right 
foot rated as 10 percent disabling.  The veteran also was in 
receipt of a total disability rating based on individual 
unemployability.

As noted, the appellant's essential argument is that the 
veteran's service-connected cold weather injury residuals 
contributed to his death.

An August 1967 VA medical record shows a diagnosis of 
vascular ischemia mild, associated with frozen feet and 
chronic in nature.  

During the veteran's lifetime, he was provided a November 
2002 VA examination to determine whether his heart condition 
was related to his service-connected cold weather injuries.  
The examination report noted that the veteran began to 
develop chest pain and dyspnea in 1973, which was shortly 
followed by acute myocardial infarction treated with coronary 
artery bypass graft.  Diabetes mellitus was diagnosed in 
1980; the veteran also had a cerebrovascular accident with 
residual of right hemiparesis six years prior and cancer of 
the colon in 1980, which was resected successfully.  The 
veteran complained of shortness of breath at about one-fourth 
of a block walking distance, accompanied by tightness of the 
chest and some dizziness.  He was diagnosed as having 
congestive heart failure earlier that year in 2002.  The 
veteran also had peripheral vascular disease and mixed 
peripheral neuropathy secondary to both diabetes mellitus and 
frozen feet.  The examiner found that the veteran's heart 
condition was less likely than not secondary to frozen feet 
and most likely secondary to hyperlipidemia, diabetes 
mellitus, and generalized atherosclerosis.

There are no other medical opinions addressing any potential 
relationship between the cold weather injuries and the 
veteran's heart condition.

The appellant submitted medical literature addressing the 
effects of cold weather injuries in support of her claim.  
These articles, however, do not directly address the 
veteran's death-causing illness, and do not provide any 
actual relationship to the veteran's case. See Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991).  

Thus, the medical evidence shows no relationship between the 
veteran's service-connected disabilities and his cause of 
death.

The disabilities on the death certificate that were shown to 
have caused death, namely myocardial infraction due to 
atherosclerotic heart disease with other significant 
conditions contributing to death but not resulting in the 
underlying cause, pneumonia, atrial fibrillation, and 
Parkinson's disease, also are not shown to have any 
relationship to service.  

The service medical records are negative for any heart 
conditions.  A December 1946 separation examination report 
shows normal heart and arteries and a negative chest x-ray.    

The first finding of a heart condition according to the 
record was in the early 1970's.  An August 1967 VA medical 
record also shows a diagnosis of vascular ischemia mild.  
This is approximately 20 years after service.  There is no 
evidence of any relationship between any heart condition and 
service.  There also is no evidence relating the contributing 
factors of pneumonia, atrial fibrillation, and Parkinson's 
disease to service.  Additionally, there is no evidence of 
continuity of symptomatology of a heart condition from 
service or during the approximately 20 years before any heart 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

Although the appellant has argued that the veteran's service-
connected residuals of cold weather injuries are related to 
his death, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the appellant's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between the 
veteran's service-connected disabilities and his cause of 
death; nor is there any relationship between the diseases 
that ultimately caused his death and his service.  

As the negative evidence in this case outweighs the positive 
evidence, the benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 3.102.  Service connection for cause of the 
veteran's death is not warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


